Case 2:20-cv-07169-JWH-KS Document 15 Filed 09/30/20 Page 1 of 15 Page ID #:354




   1

   2

   3

   4

   5

   6

   7

   8                        UNITED STATES DISTRICT COURT
   9         CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
  10

  11 KAREN SIMON,                                  CASE No.: 2:20-cv-07169-JWH-KSx
  12                                               [District Judge: Hon. John W. Holcomb,
             Plaintiff,                            Courtroom: 10B
  13                                               Magistrate Judge: Hon. Karen L.
                                                   Stevenson]
  14         v.
  15
     TARGET CORPORATION and DOES
                                                   STIPULATED PROTECTIVE
  16 1 through 20, inclusive,                      ORDER
  17
             Defendants.
                                                   State Complaint Filed: July 1, 2020
  18

  19

  20
             1. A. PURPOSES AND LIMITATIONS
  21
             Discovery in this action is likely to involve production of confidential,
  22
       proprietary, or private information for which special protection from public disclosure
  23
       and from use for any purpose other than prosecuting this litigation may be
  24
       warranted. Accordingly, the parties hereby stipulate to and petition the Court to
  25
       enter the following Stipulated Protective Order. The parties acknowledge that this
  26
       Order does not confer blanket protections on all disclosures or responses to
  27
       discovery and that the protection it affords from public disclosure and use extends
  28

                             STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07169-JWH-KS Document 15 Filed 09/30/20 Page 2 of 15 Page ID #:355




   1 only to the limited information or items that are entitled to confidential treatment

   2 under the applicable legal principles. The parties further acknowledge, as set forth in

   3 Section 12.3, below, that this Stipulated Protective Order does not entitle them to

   4 file confidential information under seal; Civil Local Rule 79-5 sets forth the

   5 procedures that must be followed and the standards that will be applied when a party

   6 seeks permission from the court to file material under seal.

   7

   8         B. GOOD CAUSE STATEMENT
   9         This action is likely to involve trade secrets, , and other valuable research,
  10 development, commercial, financial, technical and/or proprietary information for

  11 which special protection from public disclosure and from use for any purpose other

  12 than prosecution of this action is warranted. Such confidential and proprietary

  13 materials and information consist of, among other things, confidential business or

  14 financial information, information regarding confidential business practices, or other

  15 confidential    research, development, or commercial information (including
  16 information implicating privacy rights of third parties), information otherwise
  17 generally unavailable to the public, or which may be privileged or otherwise protected

  18 from disclosure under state or federal statutes, court rules, case decisions, or common

  19 law. Accordingly, to expedite the flow of information, to facilitate the prompt

  20 resolution of disputes over confidentiality of discovery materials, to adequately

  21 protect information the parties are entitled to keep confidential, to ensure that the

  22 parties are permitted reasonable necessary uses of such material in preparation for and

  23 in the conduct of trial, to address their handling at the end of the litigation, and serve

  24 the ends of justice, a protective order for such information is justified in this matter.

  25 It is the intent of the parties that information will not be designated as confidential for

  26 tactical reasons and that nothing be so designated without a good faith belief that it

  27

  28                                               2
                             STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07169-JWH-KS Document 15 Filed 09/30/20 Page 3 of 15 Page ID #:356




   1 has been maintained in a confidential, non-public manner, and there is good cause

   2 why it should not be part of the public record of this case.

   3

   4        2. DEFINITIONS
   5         2.1    Action: this pending action entitled Karen Simon v. Target Corporation,
   6                et al. Case No. 2:20-cv-07169-JWH-KSx.
   7         2.2    Challenging Party: a Party or Non-Party that challenges the designation
   8                of information or items under this Order.
   9         2.3    “CONFIDENTIAL” Information or Items: information (regardless of
  10                how it is generated, stored or maintained) or tangible things that qualify
  11                for protection under Federal Rule of Civil Procedure 26(c), and as
  12                specified above in the Good Cause Statement.
  13         2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
  14                their support staff).
  15         2.5    Designating Party: a Party or Non-Party that designates information or
  16                items that it produces in disclosures or in responses to discovery as
  17                “CONFIDENTIAL.”
  18         2.6    Disclosure or Discovery Material: all items or information, regardless
  19                of the medium or manner in which it is generated, stored, or maintained
  20                (including, among other things, testimony, transcripts, and tangible
  21                things), that are produced or generated in disclosures or responses to
  22                discovery in this matter.
  23         2.7    Expert: a person with specialized knowledge or experience in a matter
  24                pertinent to the litigation who has been retained by a Party or its counsel
  25                to serve as an expert witness or as a consultant in this Action.
  26         2.8    House Counsel: attorneys who are employees of a party to this Action.
  27                House Counsel does not include Outside Counsel of Record or any other
  28                                              3
                            STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07169-JWH-KS Document 15 Filed 09/30/20 Page 4 of 15 Page ID #:357




   1               outside counsel.
   2         2.9   Non-Party: any natural person, partnership, corporation, association, or
   3               other legal entity not named as a Party to this action.
   4         2.10 Outside Counsel of Record: attorneys who are not employees of a party
   5               to this Action but are retained to represent or advise a party to this
   6               Action and have appeared in this Action on behalf of that party or are
   7               affiliated with a law firm which has appeared on behalf of that party,
   8               and includes support staff.
   9         2.11 Party: any party to this Action, including all of its officers, directors,
  10               employees, consultants, retained experts, and Outside Counsel of
  11               Record (and their support staffs).
  12         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
  13               Discovery Material in this Action.
  14         2.13 Professional Vendors: persons or entities that provide litigation support
  15               services (e.g., photocopying, videotaping, translating, preparing
  16               exhibits or demonstrations, and organizing, storing, or retrieving data in
  17               any form or medium) and their employees and subcontractors.
  18         2.14 Protected Material: any Disclosure or Discovery Material that is
  19               designated as “CONFIDENTIAL.”
  20         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
  21               from a Producing Party.
  22

  23        3.     SCOPE
  24        The protections conferred by this Stipulation and Order cover not only
  25 Protected Material (as defined above), but also (1) any information copied or extracted

  26 from Protected Material; (2) all copies, excerpts, summaries, or compilations of

  27

  28                                             4
                            STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07169-JWH-KS Document 15 Filed 09/30/20 Page 5 of 15 Page ID #:358




   1 Protected Material; and (3) any testimony, conversations, or presentations by Parties

   2 or their Counsel that might reveal Protected Material.

   3        Any use of Protected Material at trial shall be governed by the orders of the
   4 trial judge. This Order does not govern the use of Protected Material at trial.

   5

   6        4.     DURATION
   7        Once a case proceeds to trial, all of the information that was designated as
   8 CONFIDENTIAL or maintained pursuant to this protective order becomes public and

   9 will be presumptively available to all members of the public, including the press,

  10 unless compelling reasons supported by specific factual findings to proceed otherwise

  11 are made to the trial judge in advance of the trial. See Kamakana v. City and County

  12 of Honolulu, 447 F.3d 1172, 1180-81 (9th Cir. 2006) (distinguishing “good cause”

  13 showing for sealing documents produced in discovery from “compelling reasons”

  14 standard when merits-related documents are part of court record). Accordingly, the

  15 terms of this protective order do not extend beyond the commencement of the trial.

  16
  17        5.     DESIGNATING PROTECTED MATERIAL
  18         5.1    Exercise of Restraint and Care in Designating Material for Protection.
  19        Each Party or Non-Party that designates information or items for protection
  20 under this Order must take care to limit any such designation to specific material that

  21 qualifies under the appropriate standards. The Designating Party must designate for

  22 protection only those parts of material, documents, items, or oral or written

  23 communications that qualify so that other portions of the material, documents, items,

  24 or communications for which protection is not warranted are not swept unjustifiably

  25 within the ambit of this Order.

  26        Mass, indiscriminate, or routinized designations are prohibited. Designations
  27 that are shown to be clearly unjustified or that have been made for an improper

  28                                             5
                            STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07169-JWH-KS Document 15 Filed 09/30/20 Page 6 of 15 Page ID #:359




   1 purpose (e.g., to unnecessarily encumber the case development process or to impose

   2 unnecessary expenses and burdens on other parties) may expose the Designating Party

   3 to sanctions.

   4        If it comes to a Designating Party’s attention that information or items that it
   5 designated for protection do not qualify for protection, that Designating Party must

   6 promptly notify all other Parties that it is withdrawing the inapplicable designation.

   7        5.2           Manner and Timing of Designations. Except as otherwise
   8 provided in this Order (see, e.g., second paragraph of section 5.2(a) below), or as

   9 otherwise stipulated or ordered, Disclosure or Discovery Material that qualifies for

  10 protection under this Order must be clearly so designated before the material is

  11 disclosed or produced.

  12        Designation in conformity with this Order requires:
  13        (a)               for information in documentary form (e.g., paper or electronic
  14 documents, but excluding transcripts of depositions or other pretrial or trial

  15 proceedings), that the Producing Party affix at a minimum, the legend

  16 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
  17 contains protected material. If only a portion or portions of the material on a page

  18 qualifies for protection, the Producing Party also must clearly identify the protected

  19 portion(s) (e.g., by making appropriate markings in the margins).

  20        A Party or Non-Party that makes original documents available for inspection
  21 need not designate them for protection until after the inspecting Party has indicated

  22 which documents it would like copied and produced. During the inspection and before

  23 the designation, all of the material made available for inspection shall be deemed

  24 “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants

  25 copied and produced, the Producing Party must determine which documents, or

  26 portions thereof, qualify for protection under this Order. Then, before producing the

  27 specified documents, the Producing Party must affix the “CONFIDENTIAL legend”

  28                                             6
                            STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07169-JWH-KS Document 15 Filed 09/30/20 Page 7 of 15 Page ID #:360




   1 to each page that contains Protected Material. If only a portion or portions of the

   2 material on a page qualifies for protection, the Producing Party also must clearly

   3 identify the protected portion(s) (e.g., by making appropriate markings in the

   4 margins).

   5        (b)             for testimony given in depositions that the Designating Party
   6        identify the Disclosure or Discovery Material on the record, before the close of
   7        the deposition all protected testimony.
   8        (c)             for information produced in some form other than documentary
   9        and for any other tangible items, that the Producing Party affix in a prominent
  10        place on the exterior of the container or containers in which the information is
  11        stored the legend “CONFIDENTIAL.” If only a portion or portions of the
  12        information warrants protection, the Producing Party, to the extent practicable,
  13        shall identify the protected portion(s).
  14        5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent
  15 failure to designate qualified information or items does not, standing alone, waive

  16 the Designating Party’s right to secure protection under this Order for such material.
  17 Upon timely correction of a designation, the Receiving Party must make reasonable

  18 efforts to assure that the material is treated in accordance with the provisions of this

  19 Order.

  20

  21        6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS

  22        6.1           Timing of Challenges. Any Party or Non-Party may challenge a

  23 designation of confidentiality at any time that is consistent with the Court’s

  24 Scheduling Order.

  25        6.2           Meet and Confer. The Challenging Party shall initiate the dispute

  26 resolution process under Local Rule 37-1 et seq.

  27        6.3           The burden of persuasion in any such challenge proceeding shall

  28                                              7
                            STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07169-JWH-KS Document 15 Filed 09/30/20 Page 8 of 15 Page ID #:361




   1 be on the Designating Party. Frivolous challenges, and those made for an improper

   2 purpose (e.g., to harass or impose unnecessary expenses and burdens on other parties)

   3 may expose the Challenging Party to sanctions. Unless the Designating Party has

   4 waived or withdrawn the confidentiality designation, all parties shall continue to

   5 afford the material in question the level of protection to which it is entitled under the

   6 Producing Party’s designation until the Court rules on the challenge.

   7        7.      ACCESS TO AND USE OF PROTECTED MATERIAL
   8        7.1            Basic Principles. A Receiving Party may use Protected Material
   9 that is disclosed or produced by another Party or by a Non-Party in connection with

  10 this Action only for prosecuting, defending, or attempting to settle this Action. Such

  11 Protected Material may be disclosed only to the categories of persons and under the

  12 conditions described in this Order. When the Action has been terminated, a Receiving

  13 Party must comply with the provisions of section 13 below (FINAL DISPOSITION).

  14        Protected Material must be stored and maintained by a Receiving Party at a
  15 location and in a secure manner that ensures that access is limited to the persons

  16 authorized under this Order.
  17        7.2            Disclosure of “CONFIDENTIAL” Information or Items. Unless
  18 otherwise ordered by the court or permitted in writing by the Designating Party, a

  19 Receiving     Party    may     disclose   any    information    or    item   designated
  20 “CONFIDENTIAL” only to:

  21        (a)             the Receiving Party’s Outside Counsel of Record in this Action,
  22 as well as employees of said Outside Counsel of Record to whom it is reasonably

  23 necessary to disclose the information for this Action;

  24        (b)             the officers, directors, and employees (including House
  25 Counsel) of the Receiving Party to whom disclosure is reasonably necessary for this

  26 Action;

  27        (c)             Experts (as defined in this Order) of the Receiving Party to
  28                                              8
                            STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07169-JWH-KS Document 15 Filed 09/30/20 Page 9 of 15 Page ID #:362




   1 whom disclosure is reasonably necessary for this Action and who have signed the

   2 “Acknowledgment and Agreement to Be Bound” (Exhibit A);

   3        (d)             the court and its personnel;
   4        (e)             court reporters and their staff;
   5        (f)             professional jury or trial consultants, mock jurors, and
   6 Professional Vendors to whom disclosure is reasonably necessary for this Action and

   7 who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

   8        (g)             the author or recipient of a document containing the information
   9 or a custodian or other person who otherwise possessed or knew the information;

  10        (h)             during their depositions, witnesses, and attorneys for witnesses,
  11 in the Action to whom disclosure is reasonably necessary provided: (1) the deposing

  12 party requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they

  13 will not be permitted to keep any confidential information unless they sign the

  14 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise

  15 agreed by the Designating Party or ordered by the court. Pages of transcribed

  16 deposition testimony or exhibits to depositions that reveal Protected Material may be
  17 separately bound by the court reporter and may not be disclosed to anyone except as

  18 permitted under this Stipulated Protective Order; and

  19        (i)             any mediator or settlement officer, and their supporting
  20 personnel, mutually agreed upon by any of the parties engaged in settlement

  21 discussions.

  22
             8.     PROTECTED        MATERIAL         SUBPOENAED         OR    ORDERED

  23
                    PRODUCED IN OTHER LITIGATION

  24        If a Party is served with a subpoena or a court order issued in other litigation
  25 that compels disclosure of any information or items designated in this Action as

  26 “CONFIDENTIAL,” that Party must:

  27        (a)             promptly notify in writing the Designating Party. Such
  28                                              9
                            STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07169-JWH-KS Document 15 Filed 09/30/20 Page 10 of 15 Page ID #:363




    1 notification shall include a copy of the subpoena or court order;

    2         (b)           promptly notify in writing the party who caused the subpoena or
    3 order to issue in the other litigation that some or all of the material covered by the

    4 subpoena or order is subject to this Protective Order. Such notification shall include

    5 a copy of this Stipulated Protective Order; and

    6         (c)   cooperate with respect to all reasonable procedures sought to be pursued
    7 by the Designating Party whose Protected Material may be affected. If the Designating

    8 Party timely seeks a protective order, the Party served with the subpoena or court

    9 order    shall not produce any information designated in this action as
   10 “CONFIDENTIAL” before a determination by the court from which the subpoena or

   11 order issued, unless the Party has obtained the Designating Party’s permission. The

   12 Designating Party shall bear the burden and expense of seeking protection in that court

   13 of its confidential material and nothing in these provisions should be construed as

   14 authorizing or encouraging a Receiving Party in this Action to disobey a lawful

   15 directive from another court.

   16
   17         9.    A    NON-PARTY’S         PROTECTED         MATERIAL         SOUGHT TO
   18 BE PRODUCED IN THIS LITIGATION

   19         (a)           The terms of this Order are applicable to information produced
   20 by a Non-Party in this Action and designated as “CONFIDENTIAL.” Such

   21 information produced by Non-Parties in connection with this litigation is protected by

   22 the remedies and relief provided by this Order. Nothing in these provisions should be

   23 construed as prohibiting a Non-Party from seeking additional protections.

   24         (b)           In the event that a Party is required, by a valid discovery request,
   25 to produce a Non-Party’s confidential information in its possession, and the Party is

   26 subject to an agreement with the Non-Party not to produce the Non-Party’s

   27 confidential information, then the Party shall:

   28                                             10
                             STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07169-JWH-KS Document 15 Filed 09/30/20 Page 11 of 15 Page ID #:364




    1                (1) promptly notify in writing the Requesting Party and the Non-Party
    2                    that some or all of the information requested is subject to a
    3                    confidentiality agreement with a Non-Party;
    4                (2) promptly provide the Non-Party with a copy of the Stipulated
    5                    Protective Order in this Action, the relevant discovery request(s),
    6                    and a reasonably specific description of the information requested;
    7                    and
    8                (3) make the information requested available for inspection by the
    9                    Non-Party, if requested.
   10        (c)             If the Non-Party fails to seek a protective order from this court
   11 within 14 days of receiving the notice and accompanying information, the Receiving

   12 Party may produce the Non-Party’s confidential information responsive to the

   13 discovery request. If the Non-Party timely seeks a protective order, the Receiving

   14 Party shall not produce any information in its possession or control that is subject to

   15 the confidentiality agreement with the Non-Party before a determination by the court.

   16 Absent a court order to the contrary, the Non-Party shall bear the burden and expense
   17 of seeking protection in this court of its Protected Material.

   18

   19         10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   20        If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   21 Protected Material to any person or in any circumstance not authorized under this

   22 Stipulated Protective Order, the Receiving Party must immediately (a) notify in

   23 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts

   24 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or

   25 persons to whom unauthorized disclosures were made of all the terms of this Order,

   26 and (d) request such person or persons to execute the “Acknowledgment and

   27 Agreement to Be Bound” that is attached hereto as Exhibit A.

   28                                             11
                             STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07169-JWH-KS Document 15 Filed 09/30/20 Page 12 of 15 Page ID #:365




    1

    2          11.    INADVERTENT            PRODUCTION           OF      PRIVILEGED          OR
    3                 OTHERWISE PROTECTED MATERIAL
    4         When a Producing Party gives notice to Receiving Parties that certain
    5 inadvertently produced material is subject to a claim of privilege or other protection,

    6 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil

    7 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure

    8 may be established in an e-discovery order that provides for production without prior

    9 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the

   10 parties reach an agreement on the effect of disclosure of a communication or

   11 information covered by the attorney-client privilege or work product protection, the

   12 parties may incorporate their agreement in the stipulated protective order submitted

   13 to the court.

   14

   15
               12.    MISCELLANEOUS
              12.1           Right to Further Relief. Nothing in this Order abridges the right
   16
        of any person to seek its modification by the Court in the future.
   17
              12.2           Right to Assert Other Objections. By stipulating to the entry of
   18
        this Protective Order no Party waives any right it otherwise would have to object to
   19
        disclosing or producing any information or item on any ground not addressed in this
   20
        Stipulated Protective Order. Similarly, no Party waives any right to object on any
   21
        ground to use in evidence of any of the material covered by this Protective Order.
   22
              12.3           Filing Protected Material. A Party that seeks to file under seal any
   23
        Protected Material must comply with Civil Local Rule 79-5. Protected Material may
   24
        only be filed under seal pursuant to a court order authorizing the sealing of the specific
   25
        Protected Material at issue. If a Party's request to file Protected Material under seal is
   26
        denied by the court, then the Receiving Party may file the information in the public
   27

   28                                               12
                              STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07169-JWH-KS Document 15 Filed 09/30/20 Page 13 of 15 Page ID #:366




    1 record unless otherwise instructed by the court.

    2

    3        13.           FINAL DISPOSITION
    4        After the final disposition of this Action, as defined in paragraph 4, within 60
    5 days of a written request by the Designating Party, each Receiving Party must return

    6 all Protected Material to the Producing Party or destroy such material. As used in this

    7 subdivision, “all Protected Material” includes all copies, abstracts, compilations,

    8 summaries, and any other format reproducing or capturing any of the Protected

    9 Material. Whether the Protected Material is returned or destroyed, the Receiving Party

   10 must submit a written certification to the Producing Party (and, if not the same person

   11 or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by

   12 category, where appropriate) all the Protected Material that was returned or destroyed

   13 and (2) affirms that the Receiving Party has not retained any copies, abstracts,

   14 compilations, summaries or any other format reproducing or capturing any of the

   15 Protected Material. Notwithstanding this provision, Counsel are entitled to retain an

   16 archival copy of all pleadings, motion papers, trial, deposition, and hearing
   17 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert

   18 reports, attorney work product, and consultant and expert work product, even if such

   19 materials contain Protected Material. Any such archival copies that contain or

   20 constitute Protected Material remain subject to this Protective Order as set forth in

   21 Section 4 (DURATION).

   22

   23 ??

   24 ??

   25 ??

   26 ??

   27 ??

   28                                            13
                             STIPULATED PROTECTIVE ORDER
Case 2:20-cv-07169-JWH-KS Document 15 Filed 09/30/20 Page 14 of 15 Page ID #:367
Case 2:20-cv-07169-JWH-KS Document 15 Filed 09/30/20 Page 15 of 15 Page ID #:368




    1                                       EXHIBIT A
    2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    3         I,     ____________________        [print    or    type     full   name],     of
    4 _____________________ [print or type full address], declare under penalty of

    5 perjury that I have read in its entirety and understand, the Stipulated Protective Order

    6 that was issued by the United States District Court for the Central District of

    7 California on _______ [date] in the case of Karen Simon v. Target Corporation,

    8 United States District Court, Central District of California—Western Division, Case

    9 No. 2:20-cv-07169-JWH-KSx. I agree to comply with and to be bound by all the terms

   10 of this Stipulated Protective Order and I understand and acknowledge that failure to

   11 so comply could expose me to sanctions and punishment in the nature of contempt. I

   12 solemnly promise that I will not disclose in any manner any information or item that

   13 is subject to this Stipulated Protective Order to any person or entity except in strict

   14 compliance with the provisions of this Order.

   15         I further agree to submit to the jurisdiction of the United States District Court
   16 for the Central District of California for the purpose of enforcing the terms of this
   17 Stipulated Protective Order, even if such enforcement proceedings occur after

   18 termination of this action. I hereby appoint _________________________ [print

   19 or type full name] of _________________________________ [print or type full

   20 address and telephone number] as my California agent for service of process in

   21 connection with this action or any proceedings related to enforcement of this

   22 Stipulated Protective Order.

   23
        Date: __________________
   24

   25
        City and State where sworn and signed: _________________________________

   26 Printed name:

   27
        Signature:
   28                                             15
                             STIPULATED PROTECTIVE ORDER
